Exhibit 10.1
 
 
PROMISSORY NOTE
 
 

$55,000.00 January 9, 2012

 
 
FOR VALUE RECEIVED, the undersigned, THE BRAINY BRANDS COMPANY, INC., a Delaware
corporation ("Debtor"), promises to pay to the order of FLM HOLDINGS LLC, or its
successors or assigns ("Lender"), on July 9, 2012 ("Maturity Date"), at 8 Hop
Brook Lane, Holmdel, NJ 07733, or at such other place as the Lender may
designate from time to time in writing to the Debtor, in lawful money of the
United States of America, the principal sum of Fifty-Five Thousand Dollars
($55,000.00).  This Note shall not bear interest, except as provided below, and
is issued at an original issue discount of ten percent (10%) (i.e.: the amount
paid to Borrower by Lender at the time of execution of this Note is $50,000,
which is 10% less than the principal amount of the Note).  Notwithstanding the
foregoing, in the event of Debtor’s default hereunder or if the Note is not paid
in full on the Maturity Date, interest on amounts past due pursuant to this Note
shall be paid at a rate of eighteen percent (18%) per annum.  At Lender’s
option, the face amount of this Note shall be due and payable on the one year
anniversary of the date hereof or may be converted at the full face value
thereof into securities offered by Borrower in its next subsequent round of
equity or equity linked financing.


The delay or failure to exercise any right hereunder shall not waive such
right.  The undersigned hereby waives demand, presentment, protest, notice of
dishonor or nonpayment, notice of protest, any and all delays or lack of
diligence in collection hereof and assents to each and every extension or
postponement of the time of payment or other indulgence.


The Lender may, at any time, present this Note or any sum payable hereunder to
the Debtor in satisfaction of any sum due or payable by the Lender to Debtor for
any reason whatsoever including but not limited to the payment for securities
subscriptions.


In the event of default hereunder such that this Note is placed in the hands of
an attorney for collection (whether or not suit is filed), or if this Note is
collected by suit or legal proceedings or through bankruptcy proceedings, Debtor
agrees to pay reasonable attorney’s fees and expenses of collection.


This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.  Exclusive jurisdiction relating to
this Note shall vest in courts located in New York State.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note
the date and year first above written.
 
 

  THE BRAINY BRANDS COMPANY, INC.          
 
By:
/s/ John Benfield       Name: John Benfield       Title: Chief Executive Officer
         


